DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 12/23/2020.                      .
2.	Claims 1 – 13 are currently pending and have been examined.
Foreign Priority/Domestic benefit
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application JAPAN 2018-177051 filed  09/21/2018.
2.	Domestic benefit has been claim with regards to  PCT/JP2019/033390 08/26/2019.
NOTE:
 	Applicant is required to amend the disclosure to include the claim to foreign and domestic priority as indicated above.  The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 				
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 02/23/2020 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 12/23/2020 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 12/23/2020 are acceptable for examination purposes.
Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s)  1 – 7 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NTT (WO 2020/003543 A1, the PCT date is relied on whereby the English version (document is named “Pe2EversionWO_2020003543”) is used in the rejection presented below, also a WIPO translation of the above document is provided).
Claim 1, NTT discloses:  A transmitter (figure 13 and 14 represents the user terminal, see description at the bottom of the 26th  to the 28th page) , comprising: 
control circuitry (see page 28 pertaining to figure 14, label 401, “control unit” ), which, in operation, determines a second threshold based on a first threshold used for determination of mapping of a reference signal; and [page 16  (lines 10 – 18 =  description of figure 7) and figure 7, that is the first table deals with eMBB index/thresholds and ptrs density/mapping (figure 8A) and the second table deals with URLLC thresholds/index and ptrs density/mapping (Figure 8B). Page 5, last ¶  states that MCS1/2/3/4 are all thresholds /boundaries with regards to PTRS mapping . Going back to  page 16  (lines 10 – 18 =  description of figure 7), the PTRS-MCS1 is set to 8 (first threshold, see also figure 7, eMBB MCS table)  which corresponds to index 14 of the URLLC (second threshold=  “…the threshold ptrs-MCS1 (threshold for URLCC)…”). This is also explained in the last paragraph of the 17th page, that is the time density of the PTRS pertaining to the URLLC threshold (second threshold)  can be determined, but it is determined from the eMBB table (first threshold) ]
 5transmission circuitry (see 29th page pertaining to figure 14, label 402, transmission section, see also the second paragraph on page 3), which, in operation, transmits the reference signal mapped based on the second threshold. [last paragraph on page 28, that is, the transmission section generates uplink signals of which can be uplink reference signal, the UL reference signal is the PTRS density/mapping determined in the first step for claim 1 above . See also the second paragraph on page 3 , the transmission section 402 is used to transmit the PTRS density being configured in the first step above that is after determining the second threshold PTRS density].

NOTE TO APPLICANT:
The following references also disclose the limitations of claim 1 see:
              A.   Xu et al. (US 2020/0229034 A1, foreign application priority date is relied on), ¶ 573 - ¶ 575, in other words a set of thresholds are given in a value set, from these thresholds, scheduling MCS thresholds are then determined by the UE (that is determining a second threshold from a first threshold), note in table 1 and 2, MCS thresholds are directly related to time domain density  of PTRS.
              B.  Gao et al. (US 2021/0044402 A1), see figure 3, a first set of thresholds are being selected  (step 320) with regards to PTRS pattern. From this first set of thresholds particular threshold  is next  selected with regards to PTRS pattern (interpreted as a second threshold)  and used see step 330
              C.    CN 110855406 (filing date is relied on 08/20/2018, the  a WIPO translated document is used in the explanation below and is included for the applicant consideration) also discloses claim 1 limitations , see the 6th page of the WIPO translated document (“manner 3” to the last paragraph on page 6), that is one threshold from a first table can be used to determine the threshold on a second table pertain to PTRS time domain density. “That is to say, in the embodiment of the present invention, the network device side configures a set of MCS level threshold parameters for PTRS time domain density indication, and the MCS level threshold parameter is determined according to the second index table consisting of threshold values. “The second index table may be an MCS index table used by the eMBB service, or may be an MCS index table used by the URLLC service. For example, the base station side configures a set of MCS level threshold parameters PTRSMCS 1-PTRS-MCS 4 for PTRS time domain density indication, and the MCS level threshold parameter is determined according to the second index table.. Assuming that the second index table is Table 2, it is an MCS index table used by the eMBB service. For example, the PTRS-MCS 1 = 3, the PTRS-MCS 2 = 10, the PTRS-MCS 3 = 17 and the PTRS-MCS 4 = 29, the value may be determined by the terminal and fed back to the base station.


 	Claims 11 – 13  recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1.

Claim 2, NTT discloses:  The transmitter according to claim 1, wherein the first threshold and the second threshold are indexes attached to a table including a 10plurality of candidates of a combination of a modulation scheme and a coding rate, the candidates including at least a spectral efficiency, and the control circuitry determines an index in a second table as the second threshold based on a first spectral efficiency corresponding to the first threshold in a first table. [see figures 7 , the spectral efficiency in the first table of figure 7 is compared and the correct threshold/row is selected in the second table , each table possesses a code rate,  modulation schemes that involves a particular MCS index].

Claim 3, NTT further discloses:  The transmitter according to claim 2, wherein the second threshold is an index in the second table corresponding to a highest spectral efficiency equal to or lower than the first spectral efficiency. [see figure 7, note the spectral efficiency in the first table is 1.1758 that corresponds to an equal value of 1.1758 of the second table].

Claim 4, NTT further discloses:  The transmitter according to claim 2, wherein 20the second threshold is an index in the second table corresponding to a lowest spectral efficiency equal to or higher than the first spectral efficiency. [see figure 7, note the spectral efficiency in the first table is 1.1758 that corresponds to an equal value of 1.1758 of the second table].

Claim 5, NTT further discloses  The transmitter according to claim 2, wherein the first threshold and the second threshold are indexes attached to a table including a 25plurality of candidates of a combination of a modulation scheme and a coding rate, the candidates including at least a modulation order  [see figures 7 , the spectral efficiency in the first table of figure 7 is compared and the correct threshold/row is selected in the second table , each table possesses a code rate,  modulation schemes that involves a particular MCS index]., and 582F19123-PCT the control circuitry determines an index in a second table as the second threshold based on a first modulation order corresponding to the first threshold in a first table. [page 16  (lines 10 – 18 =  description of figure 7) and figure 7, that is the first table deals with eMBB index/thresholds and ptrs density/mapping (figure 8A) and the second table deals with URLLC thresholds/index and ptrs density/mapping (Figure 8B). Page 5, last ¶  states that MCS1/2/3/4 are all thresholds /boundaries with regards to PTRS mapping . Going back to  page 16  (lines 10 – 18 =  description of figure 7), the PTRS-MCS1 is set to 8 (first threshold, see also figure 7, eMBB MCS table)  which corresponds to index 14 of the URLLC (second threshold=  “…the threshold ptrs-MCS1 (threshold for URLCC)…”). This is also explained in the last paragraph of the 17th page, that is the time density of the PTRS pertaining to the URLLC threshold (second threshold)  can be determined, but it is determined from the eMBB table (first threshold) ]
 Claim 6, NTT further discloses:  The transmitter according to claim 5, wherein 5the second threshold is an index in the second table corresponding to a highest modulation order equal to or lower than the first modulation order.  [see figure 7, note the spectral efficiency in the first table is 1.1758 that corresponds to an equal value of 1.1758 of the second table].

 	Claim 7, NTT further discloses:  The transmitter according to claim 5, wherein the second threshold is an index in the second table corresponding to a lowest 10modulation order equal to or higher than the first modulation order. [see figure 7, note the spectral efficiency in the first table is 1.1758 that corresponds to an equal value of 1.1758 of the second table].

 	Claim 10, NTT further discloses:  The transmitter according to claim 1, wherein, when a type of data is a predetermined type [figure 7, the first table pertains to eMBB data while the second table is fore URLLC devices ], the control circuitry configures the mapping of the reference signal at a density different from that of the mapping of the 25reference signal determined based on the second threshold. [the second threshold is determined from the first threshold as seen in figure 7 and explained in claim 1, figure  8A and 8B are the thresholds that corresponds to a particular time density for PT-RS transmission. In other words after the second threshold is obtained from the first threshold, the time density of PTRS in figures 8B of the URLLC devices at the second threshold corresponds to different density of PTRS with regards to eMBBS  devices at a first threshold [see the last paragraph of page 17 ] ].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT (WO 2020/003543 A1, the PCT date is relied on whereby the English version (document is named “Pe2EversionWO_2020003543”) is used in the rejection presented below, also a WIPO translation of the above document is provided) in view of Moroga et al. (US 2021/0037518 A1).
	Regarding claim 8, NTT discloses: The transmitter according to claim 1 (see rejected claim 1), however NTT does not disclose: wherein the second threshold is determined by applying an offset to the first threshold, however in the same field of endeavor Moroga discloses the above missing feature see ¶ 0035 - ¶ 0036,that is table 1 and table 2 possesses a given threshold, however the base station can signal to the UE to modify the threshold from one table to another by an amount “-X” and “-Y”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify NTT’s system in view of Moroga to include the missing featured stated above. The motivation for making the above modification would have been for the base station to make adjustment to the threshold based on the UCI in view of the channel quality that is fed back from the UE to the base station  [¶ 0039 of Moroga] which would make arrangements for the transmission of reference signal in the data channel [¶ 0007 of Moroga].
Allowable Subject Matter
1.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming all rejection(s)/objection(s) set forth in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        0